Citation Nr: 0904063	
Decision Date: 02/05/09    Archive Date: 02/13/09

DOCKET NO.  07-13 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for additional disability as 
a result of VA surgical treatment in April 2004. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and her friend


ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1984 to 
March 1988 and March 2003 to March 2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.

The Veteran testified before the undersigned acting Veterans 
Law Judge in January 2008. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In April 2004 the Veteran had laser surgery on the right eye 
at the Wilmington, Delaware VA Medical Center (VAMC).  She 
testified that prior to the surgery, she did not recall being 
informed of the possible complications and risks of surgery.  
She indicated that she did not recall signing a consent form 
but indicated that some documents were given to her at the 
time of the surgery.  She also testified that she did not 
consent to having two doctors operate on her eye.  She 
indicated that as a result of that laser surgery, she has 2 
translucent lenses and that she now has obstructed vision, 
include seeing 2 lines.  

The Board notes that when a Veteran suffers additional 
disability or death as the result of training, hospital care, 
medical or surgical treatment, compensated work therapy, or 
an examination furnished by the VA, disability compensation 
shall be awarded in the same manner as if such additional 
disability or death were service-connected.  38 U.S.C.A. § 
1151; 38 C.F.R. § 3.361.  38 U.S.C.A. § 1151 has been amended 
in the past decade, and the amended statute indicates that a 
showing of carelessness, negligence, lack of proper skill, 
error in judgment, or a similar instance of fault is 
necessary for entitlement to compensation for claims filed on 
or after October 1, 1997, as here.

Therefore, the Board finds that the RO should arrange for the 
Veteran to have a VA examination to determine if the Veteran 
has any residuals from her laser surgery on the right eye and 
if so, if those residuals were the result of carelessness, 
negligence, lack of proper skill, error in judgment, or a 
similar instance of fault in connection with medical 
treatment rendered by VA.  

The Veteran is hereby advised that failure to report to the 
scheduled examination(s) may result in denial of the claim.  
See 38 C.F.R. § 3.655 (2008).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the Veteran and death of an immediate 
family member.  

The record includes copies of VA treatment records which 
include an April 2004 ophthalmology -laser clinic note which 
noted that the risks, benefits and alternative regarding 
surgery were discussed with the Veteran and that she agreed 
with the plan for surgery and signed a consent form.  The 
complete hospital records regarding the surgery, including 
copies of the signed consent form, are not of record.  The RO 
should obtain all relevant VA treatment records and all 
records, including consent forms that pertain to the 
Veteran's laser surgery of the right eye.

In addition to the actions requested hereinabove, the RO 
should also undertake any other development and/or 
notification action deemed warranted by VCAA prior to 
adjudicating the claim on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain from the 
Wilmington, Delaware VAMC all pertinent 
records regarding right eye laser surgery 
in April 2004, including treatment 
records, nursing notes, x-ray and 
laboratory reports, operative report, 
consent forms, and hospital summary 

2.  The Veteran should be scheduled for a 
VA examination to ascertain the nature 
and likely etiology of residuals of laser 
surgery to the right eye. The entire 
claims file must be made available to the 
examiner, and the examination report 
should include discussion of the 
Veteran's documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished and all 
clinical findings should be reported in 
detail.  

The examiner should identify all 
disability affecting the Veteran's right 
eye, and render an opinion, consistent 
with the record and sound medical 
judgment, as to whether it is at least as 
likely as not (i.e., there is a 50 
percent or more probability) that the 
Veteran has residuals of her April 2004 
VA right eye laser surgery; and if so, 
whether the proximate cause of such 
residuals was (a) carelessness, 
negligence, lack of proper skill, error 
in judgment, or similar instance of fault 
on the part of the VA during the surgical 
treatment, or (b) an event not reasonably 
foreseeable.  In reaching his/her 
opinion, the examiner should comment as 
to whether, in performing the April 2004 
surgery, either VA physician failed to 
exercise the degree of care that would be 
expected of a reasonable health care 
provider.

The examiner should set forth all 
examination findings, together with the 
complete rationale for the comments and 
opinions expressed, in a printed 
(typewritten) report.


3.  After completing the requested 
actions, and any additional development 
deemed warranted, the issue on appeal 
should be reviewed in light of all of the 
evidence of record.  If any benefit 
sought on appeal remains denied, the RO 
should furnish to the Veteran and her 
representative with an appropriate 
Supplemental Statement of the Case (SSOC) 
that includes clear reasons and bases for 
all determinations, and afford them the 
appropriate time period for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The Veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




